Citation Nr: 0844441	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
endophthalmitis and enucleation of the left eye (hereinafter, 
"left eye disorder").

2.  Entitlement to service connection for poor vision of the 
right eye, to include as secondary to the left eye disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to August 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which found that new and material evidence had not 
been received to reopen the previously denied left eye claim, 
and denied service connection for the right eye.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Service connection was previously denied for the 
veteran's left eye disorder by an August 1951 rating 
decision.  The veteran was informed of that decision, 
including his right to appeal, and he did not appeal.

3.  Although the evidence received since the last prior 
denial of service connection for the veteran's left eye 
disorder was not previously submitted to agency 
decisionmakers, it does not relate to an unestablished fact 
necessary to substantiate the claim, is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.

4.  An acquired disability of the right eye was not present 
during the veteran's period of active service and is not 
proximately due to, the result of or aggravated by a service-
connected disorder.




CONCLUSIONS OF LAW

1.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for the 
left eye disorder; the claim is not reopened and the benefit 
sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 
3.310 (2008).

2.  An acquired disability of the right eye was not incurred 
in or aggravated by the veteran's period of active service 
and is not secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In the instant case, the 
veteran was sent pre-adjudication notice by a letter dated in 
April 2003.  He was also sent additional notification by 
letters dated in May and September 2008.  Taken together, 
these letters informed the veteran of what was necessary to 
substantiate his claims, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Further, the 2008 letters contained the specific 
information regarding disability rating(s) and effective 
date(s) outlined by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
this case, all of the aforementioned VCAA letters noted the 
prior denial for the left eye disorder, that new and material 
evidence was required to reopen the claim, and explained the 
standard for new and material evidence which is consistent 
with that of the relevant regulatory provisions of 38 C.F.R. 
§ 3.156(a).  Thus, the notice requirements with respect to 
Kent, supra, have been satisfied.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All relevant service and post-
service records pertinent to the issues on appeal are in the 
claims folder.  The veteran has had the opportunity to 
present evidence and argument in support of his claims, and 
nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
In fact, a November 2008 Report of Contact reflects he stated 
he had no other evidence or information to submit.  Although 
an examination is not required in the context of new and 
material evidence claims (38 C.F.R. § 3.159(c)(4)(iii)), the 
veteran was accorded an examination of this eye in August 
2008.  For the reasons stated below, the Board finds that no 
examination is warranted with respect to the right eye claim.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

I.  Left Eye

Service connection was previously denied for the veteran's 
left eye disorder by an August 1951 rating decision.  The 
veteran was informed of that decision, including his right to 
appeal, and he did not appeal.  Consequently, that decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.§ 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2008); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).

The evidence on file at the time of the August 1951 rating 
decision includes the veteran's service treatment records 
which reflect, in pertinent part, that he was noted as having 
defective vision of both eyes at the time of his entry into 
active 


service.  Specifically, his February 1946 induction 
examination showed uncorrected vision of both eyes to be 
20/30.  Eye abnormalities were listed as defective vision, 
bilateral, not considered disabling (NCD).  However, his 
service treatment records show no complaints of any eye 
problems during active service.  Further, his uncorrected 
vision was 20/20 for both eyes on his July 1947 discharge 
examination. 

The evidence on file also included post-service medical 
records which showed the veteran was hospitalized from 
September to October 1950 because his left eye was red and 
painful.  Final diagnosis was chronic endophthalmitis, 
etiology unknown, left eye.  He underwent enucleation and 
Allen Implant of the eye, and was noted as being improved at 
discharge.

No competent medical evidence was of record which related the 
veteran's left eye disorder to his period of active service.

The August 1951 rating decision denied service connection for 
the left eye disorder, finding that it was not service 
incurred or aggravated.

The evidence added to the record since the August 1951 rating 
decision includes additional post-service medical records 
which continue to show treatment for the left eye disorder.  
However, there is still no competent medical evidence which 
relates the veteran's left eye disorder to his active 
service.  Thus, even though this evidence is "new" to the 
extent it was not of record at the time of the last prior 
denial, it is cumulative and redundant of the evidence that 
was on file at that time.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
(medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence).

The veteran has contended that his left eye disorder is 
secondary to his service-connected nasopharyngitis.  Under 
section 3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. 


§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 
F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

However, no competent medical opinion is of record which 
supports the veteran's contention of secondary service 
connection.  Rather, the August 2008 VA examination contains 
a competent medical opinion against the left eye disorder 
being secondary to the service-connected nasopharyngitis.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
(unfavorable evidence does not "trigger a reopening").

There being no other evidence received in conjunction with 
the veteran's application to reopen, the Board finds that 
although the evidence received since the last prior denial of 
service connection for the veteran's left eye disorder was 
not previously submitted to agency decisionmakers, it does 
not relate to an unestablished fact necessary to substantiate 
the claim, is cumulative and redundant of the evidence of 
record at the time of the last prior final denial, and does 
not raise a reasonable possibility of substantiating the 
claim.  As such, new and material evidence has not been 
received pursuant to 38 C.F.R. § 3.156(a).  

Inasmuch as new and material evidence has not been received 
to reopen the left eye claim, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).



II.  Right Eye

Initially, the Board observes that congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Thus, in pertinent part, 
service connection is only warranted if the veteran has an 
acquired disability of the right eye that was incurred in or 
aggravated by his active service.

As noted above, the veteran was noted as having defective 
vision of both eyes at the time of his entry into active 
service.  Where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  Further, the 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the veteran's defective vision did not increase 
in severity during his active service.  Rather, his discharge 
examination actually reflects that his visual acuity had 
improved at the time of his separation from service.  
Therefore, it does not appear that service connection is 
warranted on the basis of aggravation of a preexisting 
disability, notwithstanding the matter of whether his 
decreased visual acuity represented refractive error of the 
eye.

The Board further notes that no competent medical evidence is 
of record which supports a finding that the veteran has an 
acquired disability of the right eye that was incurred in or 
aggravated by his period of active service.  Moreover, as 
noted above his service treatment records do not show any 
right eye problems during service, and his visual acuity is 
shown to have improved during this period.  Further, the 
Board concludes that no development on this matter is 
warranted in this case.  In the absence of evidence of in-
service incurrence or aggravation of the claimed disability, 
referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical nexus opinion would not be supported by what 
actually occurred in service.  Simply put, there is no 
relevant complaint or clinical finding for a clinician to 
link the claimed disability to the veteran's military 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative); Bloom v. West, 12 
Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).  

The Board also notes that the veteran has indicated his 
defective vision of the right eye is secondary to the left 
eye disorder.  However, for the reasons stated above, the 
Board has concluded that new and material evidence has not 
been received to reopen the previously denied claim; i.e., 
service connection is not in effect for the left eye 
disorder.  The law does not permit the establishment of 
service connection for a disability that is secondary to a 
nonservice-connected disability.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for poor vision of the right eye.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal must be denied.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for the left 
eye disorder, the benefit sought on appeal is denied.  

Entitlement to service connection for poor vision of the 
right eye, to include as secondary to the left eye disorder, 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


